MEMORANDUM AND ORDER
HURLEY, Senior District Judge.
Plaintiff Joseph C. James commenced this action against defendants Countrywide Financial Corp., Countrywide Home Loans, Inc., and Bank of America, Corp. (collectively, “Countrywide”) alleging employment discrimination and retaliation on the basis of race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), 42 U.S.C. § 1981 (“Section 1981”), 42 U.S.C. § 1983 (“Section 1983”), and the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (“NYHRL”). Plaintiff has also asserted claims against his former supervisors Robert Donovan, William Pursehke, and Scott Horowitz (collectively, the “Individual Defendants”) pursuant to Section 1981 and the NYHRL. Finally, plaintiff asserts claims against Countrywide for unpaid wages and compensation pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and New York Labor Law (“NYLL”).
Presently before the Court is defendants’ motion to dismiss the Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, defendants’ motion is granted in part and denied in part.

BACKGROUND

The following factual recitation is taken from the Amended Complaint and the exhibit attached thereto, as well as from certain administrative agency filings, of which the Court may take judicial notice.

Plaintiff’s Employment

Plaintiff, an African-American male, was hired by Countrywide on February 24, 2003 to the position of Area Sales Manager. (Am. Compl. ¶ 16.) Jeffrey Creighton, then a Regional Vice President, supervised plaintiff. (Id.) Between 2003 and 2006, plaintiff was considered a “top producer” and was “ranked nationally in the top 1% of all sales personnel” for the 2004-2005 production years. (Id. ¶20.) On May 1, 2006, Creighton promoted plaintiff and assigned him to “manag[e] a team of 12 lower level Area Managers.” (Id. ¶ 21.) Less than one year after this promotion, however, plaintiffs position was eliminated “due to a mass reduction-in-force.” (Id. ¶ 22.) Plaintiff was informed that “his employment was being terminated effective immediately.” (Id.)

Plaintiff’s Scheduled Interview With Jobe Turini

Shortly thereafter, Countrywide’s Full Spectrum Division contacted plaintiff to set up an interview for the position of Branch Manager in the Retail Division at Full Spectrum’s retail branch in Lake Success, New York. (Id. ¶ 24.) Plaintiff viewed this as an “extremely beneficial career development.” (Id. ¶ 27.) Plaintiff scheduled an interview with Regional Vice President Jobe Turini, the manager of the Lake Success branch. (Id. ¶ 28.) When plaintiff arrived for the interview on March 20, 2007, however, he “was told that Turini was not in the office.” (Id. ¶¶ 29, 30.) Plaintiff was never able to speak to Turini, who did not return plaintiffs follow-up telephone calls, and Countrywide *303Human Resources was not able to reschedule the interview. (Id. ¶¶ 30, 32, 33.)
Plaintiff subsequently learned that Turini was a Caucasian male of Greek descent. (Id. ¶ 25.) Plaintiff alleges that he “was later told by a (former) employee who had worked directly with Turini ... that Turini was known to strongly favor the hiring of Caucasians of Greek [descent] for managerial positions.” (Id. ¶ 34.) Plaintiff knew that, prior to the March 2007 reduction-in-force, “his picture had been posted on Countrywide’s intranet website,” which was accessible to Turini. (Id. ¶ 35.) Plaintiff alleges that this experience was his “first warning that there was a stark and substantial difference in the treatment of minority employees within [ ] Countrywide[’s] retail divisions.” (Id. ¶ 31 (emphasis omitted).) According to plaintiff, Countrywide “knew or should have known that Turini had a history of preferential hiring of managers ... who were Caucasian and of Greek descent to the exclusion of African American employees.” (Id. ¶ 38 (emphasis omitted).) Plaintiff further asserts that Countrywide permitted Turini “to avoid interviewing or hiring Plaintiff for the Full Spectrum Lake Success office ([a] predominately Caucasian community).” (Id. ¶ 56.)

Plaintiff’s Employment at the Massapequa Park Office

At plaintiffs request, Countrywide scheduled another interview for plaintiff, this time with Dennis Racio, the Area Manager for the Massapequa Park, New York office. (Id. ¶¶40, 41.) Following this interview, on March 29, 2007, plaintiff was offered the position of Sales Manager. (See id. ¶ 41.) Plaintiffs main assigned task was “to get this new Massapequa Park [] branch up and running and to recruit personnel for it.” (Id. ¶ 42.) Plaintiff supervised Karen Laurence, the only Home Loan Consultant working at that branch office. (Id. ¶¶ 42, 44.)

Plaintiff’s Promotion to Branch Manager and Horowitz’s Assignment as co-Branch Manager

On or about July 11, 2007, plaintiff was promoted to Branch Manager of the Massapequa Park branch. (Id. ¶ 43.) Less than one month later, on or about August 6, 2007, defendant Robert Donovan, a Regional Senior Vice President and plaintiffs new supervisor, informed plaintiff that he had personally recruited and hired defendant Scott Horowitz, a Caucasian male who had previously worked for a Countrywide competitor, to be plaintiffs co-Branch Manager. (Id. ¶¶ 45-46.) Plaintiff “felt upstaged and disregarded by Defendant Donovan because he was denied any prehiring managerial input or any decision-making influence ... in Horowitz’s hiring even though he had been clearly delegated full authority for recruiting new hires for his branch.” (Id. ¶ 47.)
Plaintiff cites this incident as an example of the lack of “respect” paid to him by “management[ ],” and alleges that he “was made to feel like the ‘token’ African American Branch Manager at the Massapequa Park branch office[,] which was located in a community having a (99.8%) predominately Caucasian population.” (Id. ¶ 55.) Plaintiff alleges that, “[b]y hiring Horowitz, Donovan made sure that Plaintiff was not the only Branch Manager ‘face’ that Caucasian loan customers would see.” (Id. ¶ 56.)
According to plaintiff, despite his superi- or work credentials and longer tenure as a Countrywide employee, he received a less “favorable compensation package” than Horowitz. (Id. ¶¶ 59, 63.) Plaintiff also alleges that he “was relegated the lion share of ministerial duties pertaining to Horowitz’s hiring, including requisitioning business cards and stationary and obtaining desk top items for Horowitz.” (Id. ¶ 62 (emphasis omitted).)

*304
Plaintiff’s Interactions With Purschke

Defendant William Purschke was hired by Countrywide on September 15, 2007. (Id. ¶ 64.) Although the Amended Complaint does not specify Pursehke’s job title, it appears that he acted in a supervisory capacity to both plaintiff and Horowitz while they served as co-Branch Managers. According to plaintiff, “Purschke previously managed Horowitz at a competitor company’s branch.” (Id. ¶ 64.)
Plaintiff alleges that Horowitz “received more favorable treatment” from Donovan and Purschke. (Id. ¶ 66.) Specifically, Purschke visited and “provided management support” to Horowitz but not plaintiff, and promptly returned Horowitz’s telephone calls while failing to do the same for plaintiff. (Id. ¶ 66(a), (b).) Additionally, while Purschke attended Horowitz’s sales presentations at real estate brokers’ offices, as well as events at the request of other Caucasian Branch Managers at other locations (see id. ¶ 82), Purschke ignored and did not attend “Plaintiffs events,” including an event sponsored by 100 Black Men of Long Island. (Id. ¶ 66(c).) Plaintiff alleges that both Purschke and Donovan subjected him to “harsh ridicule, intimidation and [a] condescending demeanor.” (Id. ¶ 66(e).) With respect to Laurence, the sole employee under plaintiffs supervision, plaintiff asserts that Purschke and Donovan failed to provide any “senior management support” to plaintiff after he had a problem with Laurence’s insubordinate behavior. (Id. ¶ 66(f).) Moreover, Purschke and Donovan failed to inform plaintiff that Laurence, the “top producer” in the branch, had requested an internal transfer and, as such, “sabotaged Plaintiffs ability to have any positive resolution to retain Laurence and her valuable production.” (Id. ¶ 66(g), (h).)
Finally, plaintiff alleges that even though recruitment for his branch was supposed to be a top priority, his recruiter, Laurence Eisenstat, did not supply him with sufficient recruits, and “Purschke did nothing to ensure Plaintiff would receive recruits fairly and impartially.” (Id. ¶ 83 (emphasis omitted).) In fact, plaintiff contends that Donovan, Purschke and Horowitz went even further by “influenc[ing], encouraging] and/or instructing]” Eisenstat to assist them “in the systematic and intentional sabotage” of plaintiffs efforts to recruit for his branch. (Id. ¶ 84.) In that regard, various recruits were diverted from plaintiff and sent to “non-minority branch managers.” (Id. (emphasis omitted).)

Plaintiff’s November 28, 2007 Internal Complaint and Subsequent Events

On November 28, 2007, plaintiff sent an internal complaint to Sarah Zimmerman, a Countrywide Human Resources Manager, regarding “the discriminatory conduct and racial bias to which he was subjected.” (Id. ¶ 66(i).) The same day, Purschke informed plaintiff that the Massapequa Park branch was being closed, plaintiffs Branch Manager position was to be eliminated, and that plaintiffs employment was being terminated effective November 30, 2007. (Id.)
During that conversation, Purschke informed plaintiff that Horowitz was being retained as a Branch Manager and transferred to another office. (Id. ¶ 66(j).) In response to plaintiffs inquiry about the possibility of a transfer, Purschke offered plaintiff “the option of being demoted to a sales manager [position] for less compensation and reporting to Horowitz as his new supervisor.” (Id. (emphasis omitted).) Plaintiff accepted the demotion to a Sales Manager position and received a “substantial reduction in compensation” such that his compensation package was “materially inferior to what he had earned and what Horowitz continued to earn by being re*305tained as Branch Manager.” (Id. ¶ 66(k).) In particular, plaintiffs compensation package included “monthly draws” that were less than those received by Creighton, who was now working as a loan officer and a subordinate to plaintiff. (Id.) When plaintiff asked Purschke to increase his draws to match Creighton’s, Purschke refused. (Id.) Finally, plaintiff alleges that he was “subjected to unusually slow processing of customer loan applications as compared to Horowitz and others,” which adversely affected his compensation. (Id. ¶66 (l).)

Plaintiff’s December 18, 2007 Internal Complaint

On December 18, 2007, plaintiff filed a second internal complaint to Countrywide’s Human Resources department, which “referencfed] Purschke’s inequitable application of compensation practices and lack of management support.” (Id. ¶ 72.) Human Resources determined that the complaint was “unsubstantiated” and closed the case, thereby causing plaintiff to “feel dejected, humiliated and helpless.” (Id.)

The May 8, 2008 Incident and Aftermath

On May 8, 2008, plaintiff and Horowitz got into a confrontation in a parking lot that culminated with Horowitz repeatedly screaming “That’s bullshit!” to plaintiff while making “threatening and menacing facial expressions.” (Id. ¶ 73.) After this incident, Horowitz refused to assist plaintiff “with any customer loan processing problems” and, as a result, plaintiffs “expected May funding substantially declined.” (Id. ¶ 74 (emphasis omitted).)

Plaintiff’s Written Counseling

On May 15, 2008, Purschke presented plaintiff with a formal Written Counseling, dated May 7, 2008. (Id. ¶ 76.) The Written Counseling was purportedly intended to discipline plaintiff for his referral of a walk-in customer to his subordinate, and “warned of Plaintiffs potential termination.” (Id. ¶¶ 76, 77.) Plaintiff alleges that “Horowitz was the instigator behind the underlying complaint,” which plaintiff asserts was “false and unsubstantiated,” and that Horowitz intended the Written Counseling “to threaten and dissuade Plaintiff from making complaints about Horowitz to the company.” (Id. ¶ 76.) Specifically, the Written Counseling had come on the heels of plaintiffs filing of another internal complaint, in which he relayed a customer’s allegations that Horowitz had breached company policy. (Id.)
On July 24, 2008, plaintiff received an email from Countrywide Human Resources representative Amanda Hart, which advised plaintiff that six of the eight items set forth in the May 7, 2008 Written Counseling were removed, and that a modified Written Counseling would be issued. (Id. ¶ 77.) To plaintiffs surprise, however, the modified Written Counseling presented to plaintiff by Donovan on July 29, 2008 included a new allegation that plaintiff “ ‘demonstrated poor customer service’ on May 25, 2008 by referring a walk-in customer to another salesperson on Plaintiffs team.” (Id. ¶ 78.) Plaintiff alleges that this new allegation constituted nothing more than a “false[] reprimand[]” for plaintiffs “ ‘managerial’ decision.” (Id.)

Post-Employment Retaliation

The Court presumes from the allegations in the Amended Complaint, as well as from the submissions of the parties, that plaintiffs employment at Countrywide ultimately came to an end. Specifically, plaintiff alleges that defendants engaged in “post-employment” retaliation against him. Plaintiff asserts that after he secured a new job, he informed his new supervisor, Brian Pasely, that he used to work with Donovan. Two days later, plaintiffs employment was terminated “without any further explanation.” (Id. ¶¶ 109-11.) Plaintiff alleges that Donovan had informed Pasely about the internal complaints and *306subsequent formal discrimination charges filed by plaintiff. (Id. ¶¶ 112-13.)

Procedural History

On October 29, 2008, plaintiff filed a charge of discrimination (the “Charge”) against “Countrywide Home Loans, Inc.” with the New York State Division of Human Rights (the “SDHR”). (Defs.’ Ex. A.)1 The Charge was sent by the SDHR to the Equal Employment Opportunity Commission (“EEOC”) for dual-filing purposes. (Defs.’ Ex. B.) On March 23, 2010, the SDHR issued a Determination and Order After Investigation (the “SDHR Order”) with a no probable cause finding. (Defs.’ Ex. C.) The EEOC reviewed the action, presumably at plaintiffs request, and on July 29, 2010 issued a Dismissal and Notice of Rights (“Right to Sue Notice”), which notified plaintiff that the EEOC had adopted the findings of the SDHR.
Plaintiff commenced the present lawsuit on October 27, 2010. The original Complaint alleged violations of Title VII, the NYHRL, and Sections 1981 and 1983. Plaintiff filed the Amended Complaint on January 24, 2011, and added claims for breach of contract, unjust enrichment, and violations of the FLSA and NYLL. In his opposition papers to the present motion to dismiss, plaintiff has stated that he does not oppose the dismissal of his Section 1983 claims. (Pl.’s Opp’n at 2 n. 2.) Accordingly, the Seventh Cause of Action, which alleges violations of Section 1983, is hereby dismissed in its entirety.

DISCUSSION


I. Legal Standard

Federal Rule of Civil Procedure 8(a)(2) provides that a pleading shall contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” The Supreme Court has recently clarified the pleading standard applicable in evaluating a motion to dismiss under Rule 12(b)(6).
First, in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), the Court disavowed the well-known statement in Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957) that “a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” See Twombly, 550 U.S. at 561, 127 S.Ct. 1955 (quoting Conley, 355 U.S. at 45-46, 78 S.Ct. 99). Instead, to survive a motion to dismiss under Twombly, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 570, 127 S.Ct. 1955.
While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual allegations must be enough to raise a right to relief above the speculative level, on the assumption that all the allegations in the complaint are true (even if doubtful in fact).
Id. at 555, 127 S.Ct. 1955 (citations and internal quotation marks omitted).
More recently, in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), the Supreme Court provided fur*307ther guidance, setting forth a two-pronged approach for courts deciding a motion to dismiss. First, a court should “begin by identifying pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal, 129 S.Ct. at 1950. “While legal conclusions can provide the framework of a complaint, they must be supported by factual assumptions.” Id. Thus, “[tjhreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. at 1949 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955).
Second, “[wjhen there are well-pleaded factual allegations, a court should assume their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 1950. The Court defined plausibility as follows:
A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged. The plausibility standard is not akin to a “probability requirement,” but it asks for more than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the line between possibility and plausibility of ‘entitlement to relief.’ ”
Id. at 1949 (quoting Twombly, 550 U.S. at 556-57, 127 S.Ct. 1955) (internal citations omitted); see also Ortiz v. City of New York, 755 F.Supp.2d 399, 401 (E.D.N.Y. 2010) (“[A] complaint must contain factual allegations to support the legal conclusions and the factual allegations must plausibly give rise to an entitlement of relief.”) (internal quotation marks omitted).

II. Administrative Agency Documents Submitted by Defendants

In moving for dismissal of the Complaint, defendants rely heavily upon the Charge as well as the SDHR Order and the Right to Sue Notice. Plaintiff argues that the Court may not properly consider these documents on a Rule 12(b)(6) motion without converting it to a motion for summary judgment. (Pl.’s Opp’n at 6.) The Court disagrees and finds it entirely proper to consider SDHR and EEOC filings because they are public documents filed in the context of administrative agency proceedings, and because they are integral to plaintiffs claims. See Holowecki v. Fed. Express Corp., 440 F.3d 558, 565-66 (2d Cir.2006); Musaji v. Ban-co do Brasil, 2011 WL 2507712, at *4 n. 4 (S.D.N.Y. June 21, 2011); Morris v. David Lerner Assocs., 680 F.Supp.2d 430, 435-36 (E.D.N.Y.2010).

III. Plaintiff’s Title VII Discrimination Claims

Defendants contend that the majority of plaintiffs Title VII discrimination claims should be dismissed as time-barred. Before a plaintiff may file a Title VII claim in federal court, he “must first pursue available administrative remedies.... ” Deravin v. Kerik, 335 F.3d 195, 200 (2d Cir. 2003). The governing statutory language of Title VII provides:
A charge under this section shall be filed within one hundred and eighty days after the alleged unlawful employment practice occurred ..., except that in a case of an unlawful employment practice with respect to which the person aggrieved has initially instituted proceedings with a State or local agency with authority to grant or seek relief from such practice ..., such charge shall be filed by or on behalf of the person aggrieved within three hundred days after the alleged unlawful employment practice occurred....
42 U.S.C. § 2000e-5(e)(1). In New York, the SDHR “has authority to remedy employment discrimination,” which makes New York a “so-called deferral state” under Title VII. Harris v. City of New York, *308186 F.3d 243, 248 n. 2 (2d Cir.1999). Therefore, a New York plaintiff has 300 days from the occurrence of a discriminatory act to file a charge of discrimination. See Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115, 126 (2d Cir.2010).

A. Timeliness of Plaintiff’s Title VII Discrimination Claims

Plaintiff filed the Charge with the SDHR on October 29, 2008. Thus, only alleged misconduct occurring on or after January 3, 2008 would fall within the 300-day limitations period. Where, as here, “a plaintiffs allegations of discrimination extend beyond the 300-day limitations period, the nature of the claim determines what consideration will be given to the earlier conduct.” Petrosino v. Bell Atl., 385 F.3d 210, 220 (2d Cir.2004). With respect to claims based upon “discrete acts” of discrimination such as termination, failure to promote, or demotion, an administrative charge must be filed within 300 days “after the discrete discriminatory act occurred.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113-14, 122 S.Ct. 2061, 153 L.Ed.2d 106 (2002).
Here, assuming that any of the following alleged conduct even constitutes “discrete acts” of discrimination as contemplated by Morgan and its progeny, such alleged conduct occurred prior to January 3, 2008 and is clearly no longer actionable: (1) plaintiffs termination due to a reduction-in-force on March 10, 2007; (2) any discriminatory failure of Turini to interview plaintiff on March 20, 2007; (3) Donovan’s hiring of Horowitz, and the resulting impact to plaintiff, in August 2007; (4) Any alleged discrete acts of discrimination taken against plaintiff by Purschke, Donovan, or Horowitz leading up to plaintiffs December 18, 2007 internal complaint; and (5) the alleged conspiracy between Purschke and Eisenstat to sabotage plaintiff by diverting recruits from his branch to other non-minority branch managers.2 Although this alleged conduct may not form the basis of a discrimination claim against defendant, plaintiff may use it “as background evidence in support of a timely claim.” Morgan, 536 U.S. at 113, 122 S.Ct. 2061; see also Petrosino, 385 F.3d at 220.

B. Legal Sufficiency of Plaintiff’s Remaining Title VII Discrimination Claims

Title VII prohibits an employer from discriminating against any employee or applicant for employment “because of such individual’s race .... ” 42 U.S.C. § 2000e-2(a)(2). In order to establish a prima facie case of race discrimination, plaintiff must establish that he: (1) is a member of a protected class; (2) was qualified for the position he held; and (3) suffered an adverse employment action (4) under circumstances giving rise to an inference of discrimination. See Cruz v. Coach Stores, Inc., 202 F.3d 560, 567 (2d Cir.2000). At the pleading stage, however, a plaintiff is “not require[d][] to plead facts sufficient to establish a prima facie disparate treatment claim.” Boykin v. KeyCorp, 521 F.3d 202, 212 (2d Cir.2008) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002)).3 Rather, “the ordinary *309rules for assessing the sufficiency of a complaint apply.” Swierkiewicz, 534 U.S. at 511, 122 S.Ct. 992. In Swierkiewicz, the Supreme Court held that a discrimination complaint “easily satisfie[d] the requirements of Rule 8(a) because it [gave] respondent fair notice of the basis for petitioner’s claims” by “alleg[ing] that he had been terminated on account of his national origin[,] ... detailing] the events leading to his termination, providing] relevant dates, and including] the ages and nationalities of at least some of the relevant persons involved with his termination.” Swierkiewicz, 534 U.S. at 514, 122 S.Ct. 992. This remains the proper pleading standard in the Second Circuit for Title YII claims, even after the Supreme Court’s decision in Twombly and Iqbal. See Boykin, 521 F.3d at 213 (noting that the Supreme Court decision in Twombly “affirmed the vitality of Swierkietvicz”) (citing Twombly, 550 U.S. at 569-70, 127 S.Ct. 1955); see also Arista Records, LLC v. Doe 3, 604 F.3d 110, 120-21 (2d Cir. 2010) (noting that Iqbal “reiterated much of the discussion in Twombly and rejected as insufficient a pleading that the Iqbal Court regarded as entirely conclusory,” and “rejecting] [the defendant’s] contention that Twombly and Iqbal require the pleading of specific evidence of extra facts beyond what is needed to make the claim plausible”).4 Thus, “civil rights complaints alleging racial animus” are “sufficiently pled when the complaint stated simply that the plaintiffs were African-Americans, described the defendants’ actions in detail, and alleged that defendants selected plaintiffs for maltreatment solely because of their color.” DiPetto v. U.S. Postal Serv., 383 Fed.Appx. 102, 103 (2d Cir.2010) (quoting Phillip v. Univ. of Rochester, 316 F.3d 291, 298 (2d Cir.2003)) (internal alterations and quotation marks omitted).
Here, plaintiff has alleged that he is African-American and that he was “subjected to unusually slow processing of customer loan applications as compared to Horowitz and others which adversely affected the timing and diminished the amount of his payout under his compensation and/or commission structure as compared to Horowitz.” (Am. Compl. ¶ 66(i).) Plaintiff has further alleged that this “continuing pattern of extremely slow turnarounds” lasted into May 2008 and beyond, and that, despite his requests, he received no assistance from Horowitz and other members of “senior branch management.” (Id. ¶ 74.) Moreover, plaintiff has alleged that “others,” including Horowitz, were not subjected to the same slow processing problems, and that this conduct negatively effected plaintiffs “production performance” and, by extension, his compensation. (Id. ¶¶ 66(i), 74.) Finally, plaintiff has alleged that this conduct was racially motivated. (Id. ¶ 91.) The Court finds it plausible to infer that this conduct, which is alleged by plaintiff to have negatively impacted his work performance and resulting compensation, “was a materially significant disadvantage with respect to the terms of [plaintiffs] employment.” See La Grande v. DeCrescente Distrib. Co., Inc., 370 Fed. Appx. 206, 211 (2d Cir.2010). Thus, defen*310dant’s motion to dismiss plaintiffs Title VII claim against Countrywide based on this allegation of discrimination is denied.5
Plaintiffs other timely allegations of discriminatory conduct include the May 2008 confrontation between plaintiff and Horowitz, defendants’ failure to discipline Horowitz in connection with that confrontation, and the two Written Counseling forms given to plaintiff. None of these allegations describe “a ‘materially adverse change’ in the terms and conditions of [plaintiffs] employment” sufficient to sustain a Title VII discrimination claim. See Galabya v. N.Y. City Bd. of Educ., 202 F.3d 636, 640 (2d Cir.2000) (noting that a “materially adverse change might be indicated by a termination of employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits, [or] significantly diminished responsibilities ....”) (internal quotation marks omitted); Gear v. Dep’t of Educ., 2011 WL 1362093, at *3 (S.D.N.Y. Mar. 30, 2011) (allegations that plaintiff was “summoned to disciplinary meetings” were insufficient to maintain Title VII claim); Hill v. Children’s Vill., 196 F.Supp.2d 389, 397 (S.D.N.Y.2002) (finding plaintiffs receipt of warning letter, without more, was “insufficient to create a tangible employment detriment”).
To the extent the Amended Complaint mentions plaintiffs “constructive discharge,” (see, e.g., Am. Compl. ¶ 119), the Court finds that plaintiff has not adequately pled such a claim; the Amended Complaint does not contain a single allegation as to the circumstances surrounding the cessation of plaintiffs employment. Thus, plaintiffs remaining Title VII discrimination claims are dismissed.

TV. Plaintiffs Title VII Retaliation Claims


A. Timeliness of Plaintiffs Title VII Retaliation Claims

With respect to plaintiffs retaliation claims under Title VII, it is clear that for statute of limitations purposes, the clock begins to run at the time the adverse employment action occurred — not when the plaintiff engaged in the underlying protected activity. See Harris v. S. Huntington Sch. Dist., 2009 WL 875538, at *9 (E.D.N.Y. Mar. 30, 2009) (“Although plaintiffs complaints which form the basis of his retaliation claim occurred more than three years prior to the expiration of the relevant statute of limitations period, the point of accrual is not when plaintiff utters the alleged protected speech, but rather when he suffers the retaliatory action as a result of that speech.”). Thus, as set forth above, only alleged retaliatory conduct that occurred after January 3, 2008 is actionable.

B. Legal Sufficiency of Plaintiffs Title VII Retaliation Claims

Title VII contains an anti-retaliation provision which makes it unlawful for an employer to “discriminate against” any employee because that employee “has opposed any practice made an unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). To establish a prima facie case of retaliation, a plaintiff must show: “(1) that [he] participated in protected activity, (2) that [he] suffered an adverse employment action, and (3) that there was a causal connection between [his] engaging in the protected activity and the adverse employment action.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, *311110 (2d Cir.2010). As with discrimination claims, however, plaintiff is not required to plead facts sufficient to establish a prima facie case of Title VII retaliation in order to survive a Rule 12(b)(6) motion to dismiss. See Williams v. N.Y. City Hous. Auth., 458 F.3d 67, 72 (2d Cir.2006) (“The Swierkiewicz holding applies with equal force to any claim, including retaliation claims ..., that the McDonnell Douglas framework covers.”) Rather, “the ordinary rules for assessing the sufficiency of a complaint apply.” Swierkiewicz, 534 U.S. at 511, 122 S.Ct. 992. “Though not required to plead the elements of a prima facie case, the complaint must still nudge plaintiffs claims across the line from conceivable to plausible to survive [a] motion to dismiss.” Flores v. N.Y. City Human Res. Admin., 2011 WL 3611340, at *8 (S.D.N.Y. Aug. 16, 2011) (internal alterations and quotation marks omitted, alteration added).
1. Protected Activity
Defendants not appear to assert that plaintiffs November 28, 2007 internal complaint, which “concernfed] the discriminatory conduct and racial bias to which [plaintiff] was subjected,” (Am. Compl. ¶ 66(i)), did not constitute protected activity under Title VIPs anti-retaliation provision. Defendants do argue, however, that the December 18, 2007 internal complaint “did not allege inequitable treatment based on race, and therefore, does not qualify as a protected activity under Title VII.” (Defs.’ Mem. at 15.) Plaintiff has alleged that the December 18, 2007 internal complaint “referenced] Purschke’s inequitable application of compensation practices,” (Am. Compl. ¶ 72), i.e., Purschke’s refusal to increase plaintiffs compensation to a rate commensurate with the compensation paid to a Caucasian subordinate employee (id. ¶¶ 66(k), 70), and Purschke’s refusal to increase plaintiffs commission basis points (a “material component” of plaintiffs compensation package) to a level consistent with the basis points approved for Horowitz (id. ¶¶ 64, 71). Thus, plaintiff has adequately pled that the December 18, 2007 internal complaint alleged discriminatory treatment based upon race.
2. Adverse Employment Actions and Causal Connection
Plaintiff has alleged that several retaliatory adverse employment actions were taken against him: (1) plaintiffs loss of his Branch Manager position at the Massapequa Park branch and his subsequent demotion to a Sales Manager position; (2) the May 8, 2008 confrontation between Horowitz and plaintiff, and defendants’ subsequent failure to discipline Horowitz for screaming and cursing at plaintiff (Am. Compl. ¶ 73); (3) the deliberate slowdowns plaintiff experienced in connection with customer loan processing, which ultimately detrimentally impacted plaintiffs compensation, and for which Horowitz and other members of “senior management” provided no assistance to plaintiff (id. ¶¶ 66(i), 74); (4) the Written Counseling dated May 7, 2008 (id. ¶ 76); and (5) the modified Written Counseling given to plaintiff on July 29, 2008 (id ¶ 78.)

a. Plaintiff’s Demotion

Defendants assert that plaintiffs alleged demotion from Branch Manager of the Massapequa Park branch to a Sales Manager position occurred prior to January 3, 2008 and, as such, any retaliation claim “associated” with that demotion is time-barred. (See Defs.’ Mem. at 15.) The Court agrees and, therefore, any Title VII retaliation claims based upon the closing of the Massapequa Park branch, the resulting elimination of plaintiffs Branch Manager position, or plaintiffs alleged demotion to a Sales Manager position are dismissed as untimely.

*312
b. May 8, 2008 Confrontation

Plaintiff has failed to allege that either the May 8, 2008 confrontation with Horowitz or Pnrschke and Donovan’s failure to reprimand Horowitz following the confrontation constitute actionable adverse employment actions. Title VII’s anti-retaliation provision “covers those (and only those) employer actions that would have been materially adverse to a reasonable employee or job applicant.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). Materially adverse actions are those that are “harmful to the point that they could well dissuade a reasonable worker from making or supporting charge of discrimination.” Id. This definition of “materially adverse” actions “is not limited to discriminatory actions that affect the terms and conditions of employment.” Id. at 64, 126 S.Ct. 2405; see also Hicks v. Baines, 593 F.3d 159, 165 (2d Cir.2010) (“Prior decisions of this Circuit that limit unlawful retaliation to actions that affect the terms and conditions of employment no longer represent the state of the law.”) (internal citations omitted). The Supreme Court has emphasized, however, that actionable retaliation includes only materially adverse actions, as “normally petty slights, minor annoyances, and simple lack of good manners” would not have the deterrent effect that Title VII’s anti-retaliation provision seeks to prevent. White, 548 U.S. at 68, 126 S.Ct. 2405. The “standard for judging harm” to the plaintiff is an objective one, and does not take into account “a plaintiffs unusual subjective feelings.” Id. at 68-69, 126 S.Ct. 2405. Finally, “the significance of any given act of retaliation will often depend on the particular circumstances. Context matters.” Id. at 69, 126 S.Ct. 2405.
Under this standard, the Court finds that neither the May 8, 2008 confrontation itself or Purschke and Donovan’s alleged failure to reprimand Horowitz in connection with the confrontation constitute adverse employment actions. Not only would such conduct not dissuade a reasonable worker from making or supporting a charge of discrimination, it appears that following the incident plaintiff himself filed a report of “hostile harassment” against Horowitz (see Am. Compl. ¶ 73). Accordingly, plaintiffs Title VII claim based upon the May 8, 2008 confrontation is dismissed.

c. Slow Processing of Customer Loan Applications

As discussed above, plaintiff alleges that he was “subjected to unusually slow processing of customer loan applications,” which negatively impacted the timing and amount of his payouts (id. ¶ 66(1)), and that following the May 8, 2008 incident, “Horowitz refused and/or failed to assist Plaintiff with any customer loan processing problems including the continuing pattern of extremely slow turnarounds,” which further negatively impacted his compensation (id. ¶ 74). Applying the White standard set forth above, the Court finds that these allegations constitute adverse employment actions.
The Court cannot conclude, however, that plaintiff has adequately pled a causal connection between this alleged conduct and his protected activity. See Altieri v. Albany Pub. Library, 172 Fed.Appx. 331, 333 (2d Cir.2006); Baez v. Visiting Nurse Serv. of N.Y. Family Care Serv., 2011 WL 5838441, at *6 (S.D.N.Y. Nov. 21, 2011) (“[Pjlaintiff s retaliation claim ... must fail because she alleges no facts from which a causal connection between her [protected activity] and her termination ... may be inferred.”). The Court cannot determine from the allegations in the Amended Complaint whether the “continuing pattern of extremely slow turnarounds” began before or after plaintiff filed his November and/or December 2007 internal complaints. Obvi*313ously, if these slow turnarounds began pri- or to plaintiffs engaging in protected activity, they cannot form the basis of a Title VII retaliation claim. See Dansler-Hill v. Rochester Inst. of Tech., 764 F.Supp.2d 577, 582 (W.D.N.Y.2011) (“The crux of any retaliation claim is a cause-and-effect relationship whereby protected activity precedes, and gives rise to, an adverse employment action.”) (emphasis added). Moreover, based upon the allegations in the Amended Complaint, the Court cannot reasonably infer that Horowitz’s refusal to assist plaintiff with this slow turnaround problem came as a result of plaintiffs protected activity — as opposed to resentment lingering after the May 8, 2008 confrontation. (See Am. Compl. ¶ 74.) Accordingly, plaintiffs retaliation claims based upon the alleged pattern of slow turnarounds and Horowitz’s failure to rectify that pattern are dismissed.

d. The Written Counselings

Defendants contend that, “as a matter of law ... warnings are not considered adverse employment actions under Title VII.” (Defs.’ Mem. at 15.) Although the Court does not necessarily agree with this statement,6 it need not decide the issue because plaintiffs allegations that the Written Counselings were issued in retaliation for his protected activity suffers from a more fundamental flaw: the necessary causal connection appears entirely absent. In fact, the Amended Complaint itself actually alleges that the Written Counselings were issued for other reasons, as described below.
Plaintiff alleges that the May 7, 2008 Written Counseling, which “subjected] Plaintiff to potential further disciplinary action ... up to any including termination,” was drafted based upon Horowitz’s complaint that plaintiff “referred a walk-in customer to his subordinate.” (Am. Compl. ¶ 77.) According to plaintiff, such a referral “is a function of [his] job responsibility to support his sales staff’ and is not an appropriate basis for discipline.7 (Id. ¶ 78.) Plaintiff asserts that Horowitz “instigat[ed]” the Written Counseling “in an effort to threaten and dissuade Plaintiff from making complaints about Horowitz to the company.” (Id.) A closer inspection of the allegations in the Amended Complaint reveals, however, that, if anything, Horowitz intended the May 7, 2008 Written Counseling to dissuade plaintiff from making complaints about Horowitz’s breach of company policies — not complaints about unlawful race discrimination. Plaintiff alleges that the May 7, 2008 Written Counseling was issued on the heels of plaintiffs filing of another internal complaint that alleged that Horowitz had violated Countrywide regulations prohibiting the appearance of a conflict of interest by extending a favorable rate lock to a certain customer. (Id. ¶ 76.) Given this allegation, the Court cannot plausibly infer the existence of the necessary causal connection between plain*314tiffs protected activity and the May 7, 2008 Written Counseling.
Similarly, plaintiff alleges that the July 29, 2008 Written Counseling was meant “to dissuade Plaintiff from helping a subordinate salesman increase such subordinate’s loan production,” (id. ¶ 78), not to dissuade plaintiff from making complaints of discrimination. In addition, the passage of time between the protected activity (which occurred in November and December 2007) and both Written Counselings— between approximately six and eight months — militates against an inference of retaliation being drawn from the pleadings. See Ragin v. E. Ramapo Cent. Sch. Dist., 2010 WL 1326779, at *24 (S.D.N.Y. Mar. 31, 2010) (“[M]any courts in this circuit have held that periods of two months or more defeat an inference of causation.”) (collecting cases); Reyes v. City Univ. of N.Y., 2007 WL 2186961, at *5 (S.D.N.Y. July 26, 2007) (“It is well settled in this Circuit that the protected activity must be followed closely by discriminatory treatment and it is equally well settled that more than three or four months does not qualify as following closely.”) (internal citations, quotation marks, and alterations omitted). Thus, plaintiffs retaliation claims based upon the Written Counselings are dismissed.

V. Plaintiff’s Title VII Hostile Work Environment Claims are Dismissed

Defendants assert that plaintiff did not include any Title VII hostile work environment claims in the Charge filed with the SDHR and, therefore, such claims should be dismissed as unexhausted. (See Defs.’ Mem. at 12-13.) Plaintiff argues that his hostile work environment claims are “reasonably related” to the claims contained in the Charge. (See Pl.’s Opp’n at 19-20.)
While “[ejxhaustion is ordinarily an essential element of a Title VII claim,” any claims that are “not raised in an EEOC complaint ... may be brought in federal court if they are reasonably related to the claim filed with the agency.” Williams v. N.Y. City Hous. Auth., 458 F.3d 67, 70 (2d Cir.2006) (internal quotation marks omitted). The Second Circuit has recognized three situations in which claims raised for the first time in a federal lawsuit would be considered “reasonably related” to those contained in an administrative charge: “1) where the conduct complained of would fall within the scope of the EEOC investigation which can reasonably be expected to grow out of the charge of discrimination; 2) where the complaint is one alleging retaliation by an employer against an employee for filing an EEOC charge; and 3) where the complaint alleges further incidents of discrimination carried out in precisely the same manner alleged in the EEOC charge.” Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir.2003) (internal quotation marks omitted).
Here, plaintiff argues that his hostile work environment claims fall within the first exception, which has been described by the Second Circuit as “essentially an allowance of loose pleading and is based on the recognition that EEOC charges frequently are filled out by employees without the benefit of counsel and that their primary purpose is to alert the EEOC to the discrimination that a plaintiff claims [to be] suffering.” Deravin, 335 F.3d at 201 (internal quotation marks omitted). According to plaintiff, even though he “failed to articulate that” the conduct alleged in the Charge “was also ‘sufficiently persistent and repetitive,’ Plaintiff is a lay person who set forth examples of discriminatory conduct that is necessarily part of a continuing practice and policy.’ ” (Pl.’s Opp’n at 20.)
To determine whether plaintiffs hostile work environment claims are reasonably *315related to those claims contained in the Charge, “the focus should be on the factual allegations made in the [SDHR] charge itself, describing the discriminatory conduct about which a plaintiff is grieving.” Mathirampuzha v. Potter, 548 F.3d 70, 76 (2d Cir.2008) (internal quotation marks omitted); see also Barriera v. Bankers Trust, 2003 WL 22387099, at *4 (S.D.N.Y. Oct. 20, 2003). Having examined the Charge, the Court concludes that the hostile work environment claim asserted in this action is not reasonably related to the alleged conduct contained in the Charge. Such a claim does not fall within the scope of the SDHR investigation that could reasonably be expected to grow out of the Charge because the alleged conduct set forth in the Charge “do[es] not provide any basis for claiming a hostile work environment as defined by case law.” Parekh v. Swissport Cargo Servs., Inc., 2009 WL 290465, at *4 (E.D.N.Y. Feb. 5, 2009).
In order to make out a hostile work environment claim, a plaintiff must show that “the workplace is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) (internal quotation marks omitted). The “very nature” of a hostile work environment claim “involves repeated conduct” that “occurs over a series of days or perhaps years,” such that “claims are based on the cumulative effect of individual acts.” Morgan, 536 U.S. at 115, 122 S.Ct. 2061.
In the Charge, plaintiff alleged that he was demoted from a Branch Manager to Sales Manager position, that the new Branch Manager “fabricated complaints which were supported by HR then removed,” and that “other minority branch managers were demoted or fired while all non minority managers retained their positions.” (Defs.’ Ex. B at 5.) Plaintiff did not “reference [ ] repeated conduct or the cumulative effect of individual acts.” See Mathirampuzha, 548 F.3d at 77. The Charge did not contain any allegations of “personal attacks and harassing comments directed at the plaintiff,” or any other “suggestion of hostility or offensiveness.” See Parekh, 2009 WL 290465, at *4. In sum, the Court concludes that the allegations in the Charge were insufficient to put the SDHR on notice that they should investigate a race-based hostile work environment claim. Accordingly, plaintiffs hostile work environment claims are not “reasonably related” to the claims contained in the Charge, and defendants’ motion to dismiss those claims is granted.

VI. Plaintiff’s NYHRL Claims are Dismissed

Defendants assert that plaintiffs NYHRL discrimination and retaliation claims “are barred and subject to dismissal for lack of subject matter jurisdiction” pursuant to the election of remedies doctrine set forth in the NYHRL. Section 297(9) of the NYHRL provides:
Any person claiming to be aggrieved by an unlawful discriminatory practice shall have a cause of action in any court of appropriate jurisdiction for damages, ... unless such person had filed a complaint hereunder or with any local commission on human rights, ... provided that, where the [SDHR] has dismissed such complaint on the grounds of administrative convenience, on the grounds of untimeliness, or on the grounds that the election of remedies is annulled, such person shall maintain all rights to bring suit as if no complaint had been filed with the division.
N.Y. Exec. Law § 297(9) (emphasis added). The application of the NYHRL’s election of remedies provision would divest *316this Court of jurisdiction over plaintiffs NYHRL claims. See McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 74 n. 3 (2d Cir.2010) (quoting Moodie v. Fed. Reserve Bank of N.Y., 58 F.3d 879, 884 (2d Cir. 1995)). Defendants’ assertion that this Court lacks subject matter jurisdiction over plaintiffs NYHRL claims is therefore properly analyzed pursuant to Rule 12(b)(1). See MacEntee v. IBM, 783 F.Supp.2d 434, 447 (S.D.N.Y.2011). The Court may resolve a Rule 12(b)(1) motion by “refer[ring] to evidence outside the pleadings.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). “A plaintiff asserting subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it exists.” Id.
Under the NYHRL election of remedies rule, “a claim ‘once brought before the [SDHR], may not be brought again as a plenary action in another court.’ ” MacEntee, 783 F.Supp.2d at 447 (quoting York v. Ass’n of Bar of City of N.Y., 286 F.3d 122, 127 (2d Cir.2002)) (alteration added). After the SDHR renders a decision on a charge of discrimination, a plaintiffs only recourse is to “appeal the decision to the Supreme Court of the State of New York.” Ganthier v. N. Shore-Long Island Jewish Health Sys., Inc., 345 F.Supp.2d 271, 282 (E.D.N.Y.2004) (citing N.Y. Exec. Law § 298). “The statute provides an exception to the election of remedies rule when the Charge filed with the SDHR is dismissed for administrative convenience, on the grounds of untimeliness, or on the grounds that the election of remedies is annulled.” See N.Y. Exec. Law § 297(9).
Here, the Charge filed by plaintiff with the SDHR sets forth the same discrimination and retaliation claims that he now asserts in the Amended Complaint. {See Defs.’ Ex. B.) Plaintiff does not dispute that there is “sufficient identity of issue” between the Charge and the Amended Complaint such that the election of remedies provision “bars the action in court.” See Benson v. N. Shore-Long Island Jewish Health Sys., 482 F.Supp.2d 320, 326 (E.D.N.Y.2007) (internal quotation marks and citation omitted). It is also undisputed that the SDHR issued a no probable cause finding based upon a lack of evidence to support plaintiffs discrimination and retaliation claims. (Defs.’ Ex. C.)
Although not addressed by defendants, the Court notes that the Charge named only Countrywide Home Loans, Inc. as a respondent, and did not include any of the other defendants named in this action. Nevertheless, the Court still lacks jurisdiction over plaintiffs NYHRL claims against every named defendant in this action, because those claims “are based on the same facts and incidents raised in the [C]harge.” Benson, 482 F.Supp.2d at 326 (“[E]ven though the complaint names additional parties, because the incidents are identical, this Court lacks jurisdiction over the Plaintiffs NYSHRL claims against all the Defendants.”); see also El Sayed v. Hilton Hotels Corp., 2008 WL 3362828, at *5 (S.D.N.Y. Aug. 7, 2008) (“Because the present claims against [defendants not named in the administrative complaint] are based on the same facts as the administrative complaint filed with the Division, El Sayed is barred from commencing an action against the additional defendants in this Court.”); Lyman v. City of New York, 1997 WL 473976, at *4 (S.D.N.Y. Aug. 20, 1997) (“The facts that [defendant] Mazar was not named in the [administrative] complaint and that the complaint before this Court includes factual allegations not included in the [administrative] complaint do not change this result, because the present claims are based on the same facts as the claims raised in the [administrative] complaint.”).
*317Because the Court lacks jurisdiction over plaintiffs NYHRL claims, the Fourth and Fifth Causes of Action are dismissed.

VII. Plaintiff’s Section 1981 Claims

Defendants move to dismiss plaintiffs Section 1981 claims, which are asserted against both Countrywide and the Individual Defendants. (See Defs.’ Mem. at 16.) Section 1981 provides that “[a]ll persons within the jurisdiction of the United States shall have the same right in every State and Territory to make and enforce contracts ... as is enjoyed by white citizens ....” 42 U.S.C. § 1981(a). “Section 1981 prohibits intentional race-based discrimination in the workplace.” Ganthier, 345 F.Supp.2d at 281 (citing Anderson v. Conboy, 156 F.3d 167, 170 (2d Cir.1998)).

A. Appropriate Statute of Limitations

Defendants assert that plaintiffs Section 1981 claims are subject to a three-year statute of limitations and, since the original Complaint was filed on October 27, 2010, the Court may only consider alleged conduct occurring on or after October 27, 2007 in assessing the sufficiency of plaintiffs claims. (See Defs.’ Mem. at 17.) Defendants do not, however, cite to Jones v. R.R. Donnelley & Sons Company, 541 U.S. 369, 124 S.Ct. 1836, 158 L.Ed.2d 645 (2004), a case which, as discussed below, is of critical importance in determining the appropriate statute of limitations.
Section 1981 was enacted in 1866 and, despite minor modifications made in 1870 and 1874, “its basic coverage did not change prior to 1991.” Jones, 541 U.S. at 372, 124 S.Ct. 1836. As originally enacted, the statute provided that “ ‘all persons [within the jurisdiction of the United States] shall have the same right, in every State and Territory ... to make and enforce contracts ... as is enjoyed by white citizens.’ ” Id. (quoting 14 Stat. 27) (alterations in the original). Under this version of the statute, “racial harassment relating to the conditions of employment [was] not actionable under § 1981.” Jones, 541 U.S. at 383, 124 S.Ct. 1836 (citing Patterson v. McLean Credit Union, 491 U.S. 164, 171, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989)). The Supreme Court’s decision in Patterson reflected the view that “the statutory right ‘to make and enforce contracts’ did not protect against harassing conduct that occurred after the formation of the contract.” Id. at 373, 124 S.Ct. 1836.
The Civil Rights Act of 1991, which was enacted by Congress in response to Patterson, added a new subsection to Section 1981 that defined the term “to make and enforce contracts” to include “ ‘termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.’ ” Id. (quoting 42 U.S.C. § 1981(b)). Under this amended language, claims that stemmed from conduct occurring after the formation of the employment relationship became actionable under Section 1981. See id.; see also Ortiz v. City of New York, 755 F.Supp.2d 399, 405 (E.D.N.Y.2010).
Prior to enacting the Civil Rights Act of 1991, Congress promulgated 28 U.S.C. § 1658(a), a “catchall 4-year statute of limitations for actions arising under federal statutes enacted after December 1, 1990.” Jones, 541 U.S. at 371, 124 S.Ct. 1836. Initially, there was “some confusion” as to the appropriate limitations period for Section 1981 actions. See Bishop v. Henry Modell & Co., 2009 WL 3762119, at *9 (S.D.N.Y. Nov. 10, 2009). The Supreme Court provided clarification of this issue in Jones, where it dealt with the question of whether claims brought under Section 1981, as amended by the Civil Rights Act of 1991, based upon an employee’s wrongful termination, denial of transfer, and hostile work environment were subject to the four-year statute of limitations set forth in *318Section 1658(a), as opposed to the applicable borrowed state statute of limitations. Jones, 541 U.S. at 371, 124 S.Ct. 1836.
The Court explained that “a cause of action ... is governed by § 1658’s 4-year statute of limitations [] if the plaintiffs claim against the defendant was made possible by a post-1990 enactment,” and that the plaintiffs employment discrimination claims were “made possible” by the Civil Rights Act of 1991. Id. at 382-83, 124 S.Ct. 1836 (noting that the Civil Rights Act of 1991 “overturned Patterson by defining the key ‘make and enforce contracts’ language in § 1981 to include the ‘termination of contracts, and the enjoyment of all benefits, privilege, terms, and conditions of the contractual relationship’ ”). Accordingly, because the plaintiffs claims “ ‘ar[ose] under’ the amendment to § 1981 contained in the 1991 Act,” they were subject to the four-year statute of limitations provided under the catch-all statute. Id.
Here, given that plaintiffs asserted Section 1981 employment discrimination and retaliation claims were “made possible” by amendments to Section 1981 contained in the Civil Rights Act of 1991, see id.) CBOCS West, Inc. v. Humphries, 553 U.S. 442, 451, 128 S.Ct. 1951, 170 L.Ed.2d 864 (2008) (finding that the Civil Rights Act of 1991 amended Section 1981 in a way that made retaliation claims possible), the Court finds that the applicable statute of limitations is four years. Thus, the Court will consider alleged conduct that occurred on or after October 27, 2006 in evaluating the sufficiency of plaintiffs Section 1981 discrimination and retaliation claims.

B. Application to Plaintiff’s Section 1981 Discrimination Claims

It is well-settled that “claims brought pursuant to Section 1981 are analyzed under the same standards as Title VII claims.” Ganthier, 345 F.Supp.2d at 282 (citing Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 75 (2d Cir. 2000)). “Unlike Title VII, Section 1981 provides for individual liability on the part of non-employers,” and so both Countrywide and the Individual Defendants are subject to liability if plaintiffs claims are adequately pled. See id.
The Court has already applied the Title VII standard in assessing plaintiffs allegations of discriminatory conduct that occurred after January 3, 2008. Accordingly, for the reasons set forth above, plaintiffs Section 1981 discrimination claims based upon allegations regarding the May 8, 2008 altercation with Horowitz, as well as defendants’ subsequent failure to discipline Horowitz, and the Written Counselings are dismissed. However, plaintiff has sufficiently alleged a Section 1981 discrimination claim based upon defendants’ imposition of (and/or failure to resolve) a slowdown in the processing of plaintiffs customer loan applications, which negatively impacted his compensation.
Plaintiff has further alleged that the following discriminatory conduct occurred prior to January 3, 2008, but after October 27, 2006: (1) his termination as part of a-reduction in force on March 10, 2007; (2) his failed attempt to interview with Turini in March 2007; (3) Donovan’s hiring of Horowitz as co-Branch Manager of the Massapequa Park branch in August 2007; (4) his receipt of unequal compensation as compared to his co-Branch Manager Horowitz; (5) Donovan and Purschke giving Horowitz “more favorable treatment” than plaintiff; and (6) Eisenstat’s alleged failure to supply plaintiff with acceptable recruits for the Massapequa Park branch, and Donovan, Purschke and Horowitz’s encouragement of such practice by diverting recruits to non-minority branch managers.
Plaintiff may not maintain a Section 1981 claim based upon his termi*319nation in March 2007 because he has alleged only that his position was “eliminated due to a mass reduction-in-force,” and does not allege that his termination was racially motivated. (See Am. Compl. ¶ 22.) With respect to plaintiffs failed attempt to interview with Turini, plaintiff has alleged only that a former employee of Turini’s “told” plaintiff that “Turini was known to strongly favor the hiring of Caucasians of Greek [descent] for managerial positions,” and that plaintiffs photograph was available for Turini’s inspection via the company’s intranet site. (See id. ¶¶ 34, 35.) These allegations, standing alone, are simply too speculative to create a plausible inference of race discrimination. As such, they must be dismissed.
With respect to plaintiffs discrimination claim based upon Donovan’s hiring of Horowitz to serve as co-Branch Manager, the Court finds that plaintiff has failed to allege “a ‘materially adverse’ change” in the terms and conditions of his employment so as to sustain his Section 1981 claim. Specifically, plaintiffs allegations that Donovan did not consult him before making this single hiring decision, even though plaintiff “had been clearly delegated full authority for recruiting new hires for his branch,” (Am. Compl. ¶47), and that plaintiff was “relegated the lion share of ministerial duties pertaining to Horowitz’s hiring, including requisitioning business cards and stationary and obtaining desk top items for Horowitz,” (id. ¶ 62), do not rise to the level of “a less distinguished title, a material loss of benefits, [or] significantly diminished responsibilities.” See Galabya, 202 F.3d at 640. Aside from having to order Horowitz’s supplies, plaintiff does not allege that his job duties or responsibilities changed in any way, or that any of his managerial responsibilities were shifted away from him to Horowitz.
Plaintiffs claim that he was paid less than Horowitz during the time they served as co-Branch Managers is sufficient to withstand defendant’s motion to dismiss. Plaintiff has alleged that his compensation was lower than Horowitz’s even though both men held the same position and plaintiff had a longer tenure with Countrywide as well as superior credentials. (Am. Compl. ¶¶ 59, 63.) Furthermore, plaintiff alleges that this differential treatment was “unlawfully motivated by racial bias.” (Id. ¶ 60.) Thus, defendant’s motion to dismiss plaintiffs Section 1981 claims based upon his unequal pay as compared to Horowitz is denied.
Additionally, plaintiff alleges that he was treated less favorably by Donovan and Purschke as compared to Horowitz because of his race. (See id. ¶ 66.) Specifically, plaintiff asserts that Purschke and Donovan did not provide plaintiff the same level of management support that was provided to Horowitz. Mindful that at this stage “it is not necessary for [plaintiff] to successfully plead a prima facie case,” the Court finds that he has pled allegations sufficient “to meet the plausibility standard of Iqbal and to put [defendants] on notice regarding the claims against which [they] must defend” by “alleging that [he] was given less favorable treatment because of his race.” See Ya-Chen Chen v. City Univ. of N.Y., 2011 WL 5419792, at *9 (S.D.N.Y. Nov. 9, 2011).
Finally, plaintiff alleges that Donovan, Purschke, and Horowitz “influenced, encouraged and/or instructed recruiter Eisenstat to assist the Corporate Defendants in the systematic and intentional sabotage of Plaintiffs successful recruiting for his assigned branch ... by withholding and diverting various recruits from Plaintiff to other non-minority branch managers,” even when those recruits were originally scheduled to meet with plaintiff first. (See *320Am. Compl. ¶ 80.) According to plaintiff, if he was not supplied with qualified recruits his “performance outcomes at his assigned branch were systematically positioned to fail.” (Id. ¶ 86.) Plaintiff has alleged that this treatment was motivated by race. (Id. ¶ 87.) As such, plaintiff has sufficiently alleged a Section 1981 discrimination claim.

C. Application to Plaintiff’s Section 1981 Retaliation Claims

To the extent that plaintiff asserts a retaliation claim (see Am. Compl. ¶ 155), such a claim is cognizable under Section 1981. See CBOCS West, Inc., 553 U.S. at 457, 128 S.Ct. 1951 (holding that “42 U.S.C. § 1981 encompasses claims of retaliation”). In determining the sufficiency of plaintiffs Section 1981 retaliation claims, the Court applies the standards applicable to plaintiffs Title VII retaliation claims, as set forth above. See Smith v. Reg’l Plan Ass’n, Inc., 2011 WL 4801522, at *5 (S.D.N.Y. Oct. 7, 2011). Thus, to the extent the Court dismissed plaintiffs Title VII retaliation claims, those claims cannot be maintained pursuant to Section 1981.
In examining the Title VII retaliation claims, the Court was restricted to a consideration of alleged conduct occurring on or after January 2, 2008. Given that a four-year statute of limitations applies to plaintiffs Section 1981 retaliation claim, however, the Court may consider conduct that occurred as early as October 2006. Plaintiff alleges that he filed an internal complaint on November 28, 2007, which “concernfed] the discriminatory conduct and racial bias to which he was subjected,” an action which the Court has already determined constitutes protected activity. (See Am. Compl. ¶ 66(i).) The same day, Purschke informed plaintiff that the Massapequa Park branch was being closed, and that his Branch Manager position was being eliminated. (Id.) Initially, Purschke did not offer plaintiff the opportunity to take another position within the company, although that option was given to Horowitz. (Id. ¶ 66(j).) After plaintiff learned that Horowitz was being transferred to a different branch and was being permitted to retain the title of Branch Manager, plaintiff asked for the same treatment. (Id.) Instead, he was demoted to a Sales Manager position, for which he received less compensation and was required to report to Horowitz. (Id.) Plaintiff has sufficiently alleged that he engaged in protected activity (i.e., filing the November 2007 internal complaint), he suffered an adverse employment action when his Branch Manager position was eliminated and he was demoted to a Sales Manager position, and — given that these events occurred on the same day — he has sufficiently alleged a causal connection between the two. See Smith, 2011 WL 4801522 at *5.
Accordingly, defendant’s motion to dismiss plaintiffs Section 1981 retaliation claim based upon his November 2007 demotion is denied.

VIII. Plaintiff’s FLSA and NYLL Claims are Dismissed

Defendants argue that the Amended Complaint “fails to lay any factual foundation” for plaintiffs FLSA and NYLL claims because “[i]t provides no information about the nature, frequency, or duration of [his] allegedly uncompensated work,” “[i]t does not state what kind of work is at issue or when the work was allegedly performed,” and it does not “allege any specific facts about [plaintiffs] employment, such as his dates of employment (or termination) and pay.” (Defs.’ Mem. at 21.)
Plaintiff alleges that he was “forced to work in excess of forty (40) hours a week on a regular basis while he served in various job capacities including positions that *321do not fall under the ‘exempt’ from overtime category” under the FLSA. (Am. Compl. ¶ 103; see also id. ¶ 165.) Specifically, plaintiff alleges that in connection with his “loan processing efforts,” he was required to “devote time beyond the regular business day to contact customers, follow up on loan referrals, and handle paperwork and mandatory loan documentation relative thereto.” (Id. ¶ 104.) According to plaintiff, he was denied overtime pay “between the period of January 1, 2008 through and including March 23, 2009.” (Id. ¶ 170.)
“Both the FLSA and NYLL require that a complaint state more than vague legal conclusions to survive a [Rule] 12(b)(6) motion.” Nakahata v. New York-Presbyterian Healthcare Sys., 2011 WL 321186, at *4 (S.D.N.Y. Jan. 28, 2011).8 “At a minimum, it must set forth the approximate number of unpaid [] overtime hours allegedly worked.” Id. (citing Nichols v. Mahoney, 608 F.Supp.2d 526, 548 (S.D.N.Y.2009); Zhong v. August August Corp., 498 F.Supp.2d 625, 628 (S.D.N.Y. 2007)). “ ‘Simply stating that Plaintiffs were not paid for overtime work does not sufficiently allege a violation of Section 7 of the FLSA.’ ” Id. (quoting Acosta v. The Yale Club of New York City, 1995 WL 600873, at *4 (S.D.N.Y. Oct. 12, 1995)).
Although plaintiff has identified a fourteen-month time period during which he was allegedly not properly paid overtime compensation, he has failed to include other factual allegations necessary to sustain his FLSA and NYLL claim. He has not specified the “various” positions he was working in at the time he was allegedly denied overtime compensation, explained whether those positions were, in fact, exempt, or set forth the number of hours he allegedly worked without overtime compensation. Plaintiff has done little more than assert, in vague and eonclusory manner, his entitlement to overtime compensation under the FLSA and NYLL, and this is insufficient to withstand a motion to dismiss.9 See Sampson v. Medisys Health Network, Inc., 2011 WL 579155, at *4 (E.D.N.Y. Feb. 8, 2011); Nakahata, 2011 WL 321186 at *4.

IX. Plaintiff’s Breach of Contract Claim is Dismissed

Plaintiff asserts that “[d]uring the course of [his] employment,” he and Countrywide “entered into certain contracts setting forth [ ] commissions and other elements of [his] compensation.” (Am. Compl. ¶ 172; see also id. ¶ 98.) According to plaintiff, “[e]ach of such contracts was based on a particular agreed compensation package promised to Plaintiff thereunder in payment and consideration for his loan production services.” (Id.; see also ¶ 99.) Plaintiff asserts that defendants breached these contracts by, inter alia, “delaying and refusing to recognize Plaintiffs labors, in delaying the timing and processing of Plaintiffs pending customer loans, in failing to provide the company’s ... management support that was *322integral to Plaintiffs performance, [and] in engaging in conduct that was designed to prevent Plaintiff from receiving the full compensation he was promised under said contracts .... ” (Id. ¶ 174.)
Defendants argue that plaintiffs breach of contract claim must be dismissed due to plaintiffs failure to identify the agreements or contracts at issue. (Defs.’ Mem. at 22.) Plaintiff responds that defendants are simply “feign[ing] misunderstanding regarding these contracts, despite the fact that Defendants are or should be in possession of its company contracts.” (Pl.’s Opp’n at 22 n. 10.) In defendants’ view, plaintiff has failed to “attach or identify any supposed written contracts between him and [Countrywide],” and has thus failed to give defendants sufficient notice of his claim.
“To state a claim in federal court for breach of contract under New York law, a complaint need only allege (1) the existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of contract by the defendant, and (4) damages.” Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir.1996). “While these elements need not be separately pleaded, failure to allege them will result in dismissal.” Tray-Wrap, Inc. v. Veneman, 2004 WL 2346619, at *3 (S.D.N.Y. Oct. 18, 2004).
Only the first element is at issue here. “In order to adequately allege the existence of an agreement, a plaintiff must plead the provisions of the contract upon which the claim is based.” Howell v. Am. Airlines, Inc., 2006 WL 3681144, at *3 (E.D.N.Y. Dec. 11, 2006) (internal quotation marks omitted). “A plaintiff need not attach a copy of the contract to the complaint or quote the contractual provisions verbatim.” Id. (citations omitted). “However, the complaint must at least set forth the terms of the agreement upon which liability is predicated by express reference.” Id. (internal quotation marks and alteration omitted).
Here, plaintiff has not specifically identified the contract (or contracts) at issue and has not specified the terms of the agreement that defendant purportedly breached, other than to assert that these “certain contracts” set forth “the commissions and other elements of compensation to be paid to Plaintiff.” (Am. Compl. ¶ 172.) Because plaintiff has failed to plead an essential element of his breach of contract claim, defendants’ motion to dismiss that claim is granted.10 See Howell, 2006 WL 3681144 at *4; Tray-Wrap, Inc., 2004 WL 2346619 at *4.

X. Plaintiff’s Unjust Enrichment Claim

To maintain an unjust enrichment claim in New York, a plaintiff must allege “that the defendant received a benefit at the plaintiffs expense and that retention of that benefit would be unjust.” Levion v. Societe Generate, 822 F.Supp.2d 390, 405 (S.D.N.Y.2011). Plaintiff alleges, apparently as an alternative to his breach of contract claim, that defendants “benefitted” from him “by virtue of and in payment and consideration for his loan production services,” and he seeks “restitution” in the form of “all earned commissions due and owing as a result of [plaintiffs] ... loan production services.” (Am. Compl. ¶¶ 180, 181.) Several courts within this Circuit have held that “a plaintiff may not allege that his former employer was ‘unjustly’ enriched at his expense when the employer *323compensated the plaintiff by paying him a salary.” Levion, 822 F.Supp.2d at 405 (citing Karmilowicz v. The Hartford Fin. Servs. Grp., 2011 WL 2936013, at *12 (S.D.N.Y. July 14, 2011)). Rather, a plaintiff must allege that he performed work that “exceeded the scope of his duties” in his position and, therefore, “his salary did not constitute reasonable value for the services he provided to [his employer].” Id.; see also Hughes v. Standard Chartered Bank, PLC, 2010 WL 1644949, at *8 (S.D.N.Y. Apr. 14, 2010) (“Because plaintiff has failed to allege that the compensation that he received did not constitute reasonable value for the services that he provided to [his employer], he has failed to state a claim for unjust enrichment.”)
Here, plaintiff has failed to allege that he performed work that exceeded the scope of his duties in any of the positions he held with Countrywide, and he has further failed to allege that his salary did not provide reasonable value for the services he provided to Countrywide. Accordingly, plaintiffs unjust enrichment claim is dismissed.

CONCLUSION

For the reasons set forth above, defendants’ motion to dismiss the Amended Complaint is granted in part and denied in part. Plaintiffs Title VII retaliation and hostile work environment claims are dismissed in their entirety, as are plaintiffs NYHRL claims. Plaintiffs claims under Section 1983, FLSA, and the NYLL are also dismissed in their entirety. Finally, plaintiffs state law claims for breach of contract and unjust enrichment are dismissed in their entirety.
With respect to plaintiffs Title VII discrimination claims, defendants’ motion is denied as to claims against Countrywide stemming from the alleged slow processing of plaintiffs customer loan applications, but is otherwise granted. Defendants’ motion to dismiss plaintiffs Section 1981 discrimination claims is denied as to claims based upon: (1) the alleged slow processing of plaintiffs customer loan applications, (2) plaintiffs unequal pay as compared to Horowitz while they were co-Branch Managers, (3) the less favorable treatment afforded to plaintiff by Donovan and Purschke as compared to Horowitz, and (4) Donovan and Purschke’s alleged attempts to sabotage plaintiffs receipt of satisfactory recruits to the Massapequa Park branch. Plaintiffs remaining Section 1981 discrimination claims are dismissed. Finally, with respect to plaintiffs Section 1981 retaliation claims, defendants’ motion to dismiss is denied as to claims based upon plaintiffs November 2007 demotion, but is granted in all other respects.
Although plaintiff has not specifically requested leave to further amend the Amended Complaint, he will be given one opportunity to submit a pre-motion conference letter requesting leave to amend the Amended Complaint to cure (to the extent possible) the deficiencies described above. Such pre-motion conference letter shall be submitted within thirty (30) days of the date of this Order. The Court declines defendants’ invitation to dismiss the remaining allegations in the Amended Complaint “as prolix.” (See Defs.’ Mem. at 24-25.) The Court does expect that, to the extent plaintiff seeks and is granted leave to file a Second Amended Complaint, such pleading will conform to Rule 8.
SO ORDERED.

. Over plaintiffs objection, the Court will take judicial notice of the relevant administrative agency documents submitted by defendants and will consider them as part of this Rule 12(b)(6) motion for the reasons set forth in the text, infra. The Court notes that plaintiff has raised no objections as to the authenticity or accuracy of the copies of the SDHR and EEOC documents submitted by defendants.


. Although the Amended Complaint does not specify when this alleged conspiratorial conduct occurred, it appears from the context of the pleading that it took place prior to the closure of the Massapequa Park branch on November 30, 2007. (See Am. Compl. ¶ 86.)


. The Circuit has explained that a plaintiff is not required to plead “specific facts establishing a prima facie case of discrimination” because that standard, articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), “is an evidentiary standard, not a pleading requirement, and that to require more than Rule 8(a)’s 'simpli*309fied notice pleading standard' would unjustifiedly impose a heightened pleading requirement on the plaintiff.” Boykin, 521 F.3d at 212 (quoting Swierkiewicz, 534 U.S. at 508, 510, 512-13, 122 S.Ct. 992) (internal quotation marks omitted).


. But see Schwab v. Smalls, 435 Fed.Appx. 37, 40 (2d Cir.2011) (unpublished) (noting that "[q]uestions have been raised ... as to Swierkiewicz 's continued viability in light of Twombly and Iqbal," but declining to address the question because the complaint “alleges facts sufficient to state a claim of employment discrimination ... under both the Swierkiewicz standard and the more demanding McDonnell Douglas-based approach adopted by the district court”).


. Plaintiffs Title VII claims are asserted against Countrywide only, and are not asserted against the Individual Defendants. (See Am. Compl. ¶¶ 119-121; Pl.’s Opp'n at 21 n. 9 (acknowledging that individuals generally may not be held liable under Title VII).)


. As the Second Circuit has made clear post-White, "the only consideration” is "whether the employer’s actions were harmful to the point that they could well dissuade a reasonable worker from making or supporting a charge of discrimination.” Hicks, 593 F.3d at 169 (emphasis in the original, internal quotation marks and alteration omitted). In Hicks, for example, the Second Circuit held that the plaintiff’s claim of workplace sabotage constituted an adverse employment action: “A reasonable employee in plaintiff's position may well be dissuaded from participating in a discrimination investigation or proceeding if he knew that in retaliation, he would be disciplined (though innocent) for failing to arm a security system that is needed to protected vulnerable residents ....” Id. at 170.


. In fact, plaintiff was later notified that six of the eight items complained of in the May 7, 2008 Written Counseling were removed. (Am. Compl. ¶ 77.)


. The Court presumes that plaintiff is attempting to assert a claim for unpaid overtime compensation under both the FLSA and NYLL, even though the sections of the NYLL cited by plaintiff in the Amended Complaint are inapposite and do not support such a claim. (See Am. Compl. ¶ 168) (citing N.Y. Lab. Law § 190 (setting forth statutory definitions), § 193 (prohibiting deductions from wages), § 198 (governing costs and remedies).)


. To the extent the Amended Complaint can be read as asserting a claim for "unpaid wages, commissions and bonuses” (see Am. Compl. ¶ 163), such a claim will be treated as part of plaintiff's state law claims for breach of contract and unjust enrichment. See DeSilva v. N. Shore-Long Island Jewish Health Sys., Inc., 770 F.Supp.2d 497, 508 n. 4 (E.D.N.Y.2011).


. Plaintiff implies that he has copies of relevant written agreements in his possession. (See Pl.’s Opp'n at 22 n. 20.) As is set forth more further below, plaintiff will be given an opportunity to request leave to move to amend the Amended Complaint.